NOTE


$17,346,939.00
April 18, 2008
 
New York, New York



FOR VALUE RECEIVED, Pure Biofuels Del Peru S.A.C., a Peruvian corporation (the
“Borrower”), hereby promises to pay to Plainfield Special Situations Master Fund
Limited or its registered assigns (the “Lender”), in lawful money of the United
States of America in immediately available funds, at the Payment Office (as
defined in the Agreement referred to below) initially located at 55 Railroad
Avenue, Greenwich, CT 06830, Attention: General Counsel, on the Final Maturity
Date (as defined in the Agreement) the principal sum of Seventeen Million Three
Hundred and Forty Six Thousand Nine Hundred and Thirty Nine Dollars
($17,346,939.00) or, if less, the unpaid principal amount of all Loans (as
defined in the Agreement) made by the Lender pursuant to the Agreement, payable
at such times and in such amounts as are specified in the Agreement.
 
The Borrower also promises to pay interest on the unpaid principal amount of
each Loan made by the Lender in like money at said office from the date hereof
until paid at the rates and at the times provided in Section 2.08 of the
Agreement.
 
This Note is one of the Notes referred to in the Loan Agreement, dated as of
September 12, 2007, among Pure Biofuels Corp., as Guarantor, Palma Industrial
S.A.C. and Pure Biofuels Del Peru S.A.C., collectively (the “Borrowers”), the
lenders from time to time party thereto (including the Lender), and Plainfield
Special Situations Master Fund Limited, as Administrative Agent (as amended by
an amendment executed and delivered by the Guarantor and the Borrowers on March
13, 2008, and a second amendment executed and delivered by the Guarantor, the
Borrowers and the other Credit Parties party thereto as of the date hereof, and
as amended, restated, modified and/or supplemented from time to time, the
“Agreement”) and is entitled to the benefits thereof and of the other Loan
Documents (as defined in the Agreement). Each Borrower under the Agreement has
executed and delivered to the Lender a Note in the principal sum of Seventeen
Million Three Hundred and Forty Six Thousand Nine Hundred and Thirty Nine
Dollars ($17,346,939.00) (the “Additional Notes”), however, the aggregate
liability of all Borrowers (as defined in the Agreement) under the Additional
Notes shall not exceed the principal sum of Seventeen Million Three Hundred and
Forty Six Thousand Nine Hundred and Thirty Nine Dollars ($17,346,939.00). This
Note is secured by the Security Documents (as defined in the Agreement) and is
entitled to the benefits of the Guaranties (as defined in the Agreement). As
provided in the Agreement, this Note is subject to voluntary prepayment and
mandatory repayment prior to the Final Maturity Date, in whole or in part, and
Loans may be converted from one Type (as defined in the Agreement) into another
Type to the extent provided in the Agreement.
 
In case an Event of Default (as defined in the Agreement) shall occur and be
continuing, the principal of and accrued interest on this Note may be declared
to be due and payable in the manner and with the effect provided in the
Agreement.
 

--------------------------------------------------------------------------------


 
The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Note.
 
THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.
 

        PURE BIOFUELS DEL PERU S.A.C.  
   
   
    By:   /s/ Luis Goyzueta  

--------------------------------------------------------------------------------

Name:   Title:

 

--------------------------------------------------------------------------------

